Citation Nr: 1119268	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-09 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an increased rating for residuals of a left wrist injury, with ganglion cyst, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel

INTRODUCTION

The Veteran served on active duty from November 1985 to April 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that assigned a 20 percent evaluation for the Veteran's left wrist disability.  When this case was previously before the Board in December 2009, it was remanded for additional development of the record.  As the requested actions have been accomplished, the case is again before the Board for appellate consideration.

The issue of service connection for a psychiatric disability was also remanded by the Board in December 2009.  By rating action dated January 2011, the RO granted service connection.  That is a complete grant as to that issue.  Accordingly, this decision is limited to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  The Veteran's left wrist disability is manifested by pain, swelling and limitation of motion.

2.  There is no evidence of ankylosis of the left wrist, or nonunion of the ulna or radius.


CONCLUSION OF LAW

The criteria for an increased rating for residuals of a left wrist injury, with ganglion cyst have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5211, 5212, 5213, 5214, 5215 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an August 2007, letter, issued prior to the rating decision on appeal, and in December 2008 and January 2010 letters, the VA provided notice to the Veteran regarding what information and evidence is needed to substantiate his claim for an increased rating, to include evidence that his service-connected disability has increased in severity.  The letters informed the Veteran of what information and evidence he must submit, and what information and evidence will be obtained by VA.  In addition, the letters advised the Veteran of the necessity of providing medical or lay evidence demonstrating the nature and symptoms of his condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "Veteran specific").  The letters also provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing a disability rating.  Finally, these letters advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include Social Security Administration records, a statement from a friend of the Veteran, VA outpatient treatment records, VA examination reports, and the Veteran's testimony at a video conference hearing at before the undersigned.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing testimony.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  It is also recognized that ratings may go up and down during an appeal period where there is a change in manifestations of the disorder during the appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That has been taken into consideration in the determinations entered herein.

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2010); see also 38 C.F.R. §§ 4.45, 4.59 (2010).

A 10 percent rating is assignable for limitation of motion of the wrist of either the major or minor extremity when dorsiflexion is less than 15 degrees or when palmar flexion is limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

A 40 percent evaluation may be assigned for unfavorable ankylosis of the wrist of the minor extremity, in any degree of palmar flexion, or with ulnar or radial deviation.  A 30 percent evaluation may be assigned for ankylosis in any other position, except favorable.  A 20 percent evaluation may be assigned for favorable ankylosis in 20 to 30 degrees dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Limitation of pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if motion is lost beyond the last quarter of the arc or the hand does not approach full pronation.  Bone fusion with loss of supination and pronation of the forearm of the minor upper extremity warrants a 20 percent evaluation if the hand is fixed in full pronation, near the middle of the arc or in moderate pronation.  A 30 percent evaluation requires that the minor hand be fixed in hyperpronation or supination.  38 C.F.R. 4.71a, Diagnostic Code 5213.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran asserts a higher rating is warranted for his left wrist disability.  The record reflects the Veteran is right-handed.  The VA examinations clearly demonstrate the Veteran has limitation of motion of the left wrist.  It is significant to observe, however, that the current 20 percent rating exceeds the maximum evaluation assignable based on limitation of motion.  The rating was assigned in contemplation of the pain on motion expressed on examination.  The Board has, therefore, considered the applicability of other Diagnostic Codes.  

As noted above, a higher rating could be assigned for ankylosis under Diagnostic Code 5214.  Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Dorland's [Illustrated Medical Dictionary], at 86 [(27th ed. 1988]).  Coyalong v. West, 12 Vet. App. 524, 528 (1999).  The Board observes that all medical findings of record establish the Veteran has some range of motion of the left wrist.  Thus, a determination he has ankylosis is precluded.  

The record fails to establish there is nonunion of the ulna (Diagnostic Code 5211), nonunion of the radius (Diagnostic Code 5212) or that the Veteran's left hand is fixed in supination or hyperpronation (Diagnostic Code 5213).

Since the Veteran is already receiving the maximum disability rating available for the left wrist based on limited motion, it is not necessary to consider the functional loss due to pain and weakness on motion.  Johnson v. Brown, 10 Vet. App. 80 (1997) (implicitly holding that once a particular joint is evaluated at the maximum level in terms of limitation of motion, there can be no additional disability due to pain).  As noted, the rating that raised the rating from 10 percent to 20 percent, did so in part in contemplation of the pain that was noted.

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of the residuals of an injury to the left wrist, with ganglion cyst.  In sum, the findings required for a higher evaluation have not been shown.  As noted, while he has painful motion, that is contemplated by the rating assigned.  There is no fusion at the wrist, and diminished use of the wrist is contemplated in this rating.

The Board has also considered whether the Veteran's service-connected left wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An increased rating, over 20 percent, for residuals of a left wrist injury with ganglion cyst is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


